UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-01880 The Income Fund of America (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: July 31 Date of reporting period: October 31, 2012 Patrick F. Quan The Income Fund of America P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments The Income Fund of America® Investment portfolio October 31, 2012 unaudited Value Common stocks — 65.42% Shares ) INDUSTRIALS — 8.72% General Electric Co. $ Lockheed Martin Corp. Waste Management, Inc. Eaton Corp. Iron Mountain Inc.1 Schneider Electric SA Hubbell Inc., Class B Masco Corp.1 Ryanair Holdings PLC (ADR)2 PACCAR Inc Keppel Corp. Ltd. R.R. Donnelley & Sons Co.1 CCR SA, ordinary nominative Boeing Co. United Technologies Corp. Norfolk Southern Corp. AB SKF, Class B Honeywell International Inc. Atlas Copco AB, Class B Geberit AG Douglas Dynamics, Inc.1 Nortek, Inc.2 Atrium Corp.2,3,4 FINANCIALS — 7.72% HCP, Inc. Weyerhaeuser Co. CME Group Inc., Class A Digital Realty Trust, Inc. Prologis, Inc. HSBC Holdings PLC (United Kingdom) HSBC Holdings PLC (Hong Kong) M&T Bank Corp. Sanlam Ltd. Public Storage Hospitality Properties Trust1 Arthur J. Gallagher & Co. Toronto-Dominion Bank Prudential PLC Bank of Nova Scotia British Land Co. PLC United Overseas Bank Ltd. New York Community Bancorp, Inc. Industrial and Commercial Bank of China Ltd., Class H IG Group Holdings PLC $ Mercury General Corp. Cullen/Frost Bankers, Inc. Eaton Vance Corp., nonvoting shares Boardwalk Real Estate Investment Trust Sumitomo Mitsui Financial Group, Inc. Trustmark Corp.1 Capitol Federal Financial, Inc. Northwest Bancshares, Inc. Allianz SE People’s United Financial, Inc. City Holding Co. QBE Insurance Group Ltd. AXA SA American Tower Corp. HEALTH CARE — 7.42% Merck & Co., Inc. Bristol-Myers Squibb Co. Pfizer Inc Johnson & Johnson Roche Holding AG AstraZeneca PLC Eli Lilly and Co. Sonic Healthcare Ltd. Novartis AG Novartis AG (ADR) ENERGY — 6.71% Royal Dutch Shell PLC, Class B (ADR) Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B Chevron Corp. Spectra Energy Corp Crescent Point Energy Corp. Kinder Morgan, Inc. ConocoPhillips Husky Energy Inc. TOTAL SA (ADR) Penn West Petroleum Ltd. Diamond Offshore Drilling, Inc. General Maritime Corp.2,3,4 CONSUMER STAPLES — 6.65% PepsiCo, Inc. Nestlé SA Altria Group, Inc. Procter & Gamble Co. H.J. Heinz Co. Philip Morris International Inc. Unilever NV, depository receipts Sysco Corp. Kimberly-Clark Corp. Unilever PLC General Mills, Inc. Coca-Cola Co. $ Coca-Cola Amatil Ltd. British American Tobacco PLC Hershey Co. Mondelez International, Inc. Tesco PLC UTILITIES — 5.64% National Grid PLC GDF SUEZ Power Assets Holdings Ltd. FirstEnergy Corp. Duke Energy Corp. DTE Energy Co. Exelon Corp. PG&E Corp. Snam SpA ONEOK, Inc. DUET Group Prime AET&D Holdings No 1 Pty Ltd.2,4 — CONSUMER DISCRETIONARY — 5.60% Home Depot, Inc. Time Warner Inc. McGraw-Hill Companies, Inc. Time Warner Cable Inc. SES SA, Class A (FDR) Marks and Spencer Group PLC McDonald’s Corp. VF Corp. H & M Hennes & Mauritz AB, Class B Woolworths Holdings Ltd. Cooper-Standard Holdings Inc.2 Adelphia Recovery Trust, Series ACC-12,4 24 TELECOMMUNICATION SERVICES — 4.66% Verizon Communications Inc. Telstra Corp. Ltd. AT&T Inc. Advanced Info Service PCL HKT Trust, units CenturyLink, Inc. TalkTalk Telecom Group PLC1 Bell Aliant Inc. Portugal Telecom, SGPS, SA MATERIALS — 4.26% E.I. du Pont de Nemours and Co. Dow Chemical Co. Nucor Corp. MeadWestvaco Corp.1 Cliffs Natural Resources Inc. Fletcher Building Ltd. Huntsman Corp. $ Israel Chemicals Ltd. BASF SE Impala Platinum Holdings Ltd. Georgia Gulf Corp. INFORMATION TECHNOLOGY — 3.21% Microsoft Corp. Maxim Integrated Products, Inc. Taiwan Semiconductor Manufacturing Co. Ltd. Paychex, Inc. Analog Devices, Inc. KLA-Tencor Corp. Intel Corp. Nintendo Co., Ltd. Canon, Inc. MISCELLANEOUS — 4.83% Other common stocks in initial period of acquisition Total common stocks (cost: $41,456,378,000) Preferred stocks — 0.46% FINANCIALS — 0.30% Vornado Realty Trust, Series I, 6.625% Citigroup Inc. 7.875% preferred HSBC Holdings PLC, Series 2, 8.00% Zions Bancorporation, Series C, 9.50% noncumulative depositary shares Fannie Mae, Series S, 8.25% noncumulative2 MISCELLANEOUS — 0.16% Other preferred stocks in initial period of acquisition Total preferred stocks (cost: $348,586,000) Warrants — 0.00% ENERGY — 0.00% General Maritime Corp., warrants, expire 20172,3,4 66 Total warrants (cost: $2,171,000) 66 Shares or Convertible securities — 1.11% principal amount CONSUMER DISCRETIONARY — 0.52% General Motors Co., Series B, 4.75% convertible preferred 2013 MGM Resorts International 4.25% convertible notes 2015 $ Shares or Value Convertible securities principal amount ) UTILITIES — 0.17% PPL Corp. 9.50% convertible preferred 2013, units $ ENERGY — 0.12% Apache Corp., Series D, 6.00% convertible preferred 2013 INDUSTRIALS — 0.11% United Continental Holdings, Inc. 4.50% convertible notes 2021 $ AMR Corp. 6.25% convertible notes 20145 $ MATERIALS — 0.08% Alcoa Inc. 5.25% convertible notes 2014 $ TELECOMMUNICATION SERVICES — 0.07% Clearwire Corp. 8.25% convertible notes 20403 $ Leap Wireless International, Inc. 4.50% convertible notes 2014 $ CONSUMER STAPLES — 0.04% Bunge Ltd. 4.875% convertible preferred Total convertible securities (cost: $890,069,000) Principal amount Bonds & notes — 26.08% ) FINANCIALS — 4.44% Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 5.125% 20143 $ Westfield Group 7.50% 20143 Westfield Group 5.75% 20153 Westfield Group 5.70% 20163 Westfield Group 7.125% 20183 Westfield Group 6.75% 20193 Westfield Group 4.625% 20213 Westfield Group 3.375% 20223 Wells Fargo & Co. 3.676% 2016 Wells Fargo & Co. 4.60% 2021 Wells Fargo & Co., Series I, 3.50% 2022 Wells Fargo & Co., Series K, junior subordinated 7.98% (undated)6 Realogy Corp., Term Loan B, 4.464% 20166,7,8 Realogy Corp., Letter of Credit, 4.478% 20166,7,8 Realogy Corp. 7.875% 20193 Realogy Corp. 9.00% 20203 CIT Group Inc., Series C, 4.75% 20153 CIT Group Inc. 4.25% 2017 CIT Group Inc. 5.00% 2017 CIT Group Inc., Series C, 5.50% 20193 Prologis, Inc. 7.625% 2014 Prologis, Inc. 6.25% 2017 Prologis, Inc. 6.625% 2018 Prologis, Inc. 6.625% 2019 Prologis, Inc. 7.375% 2019 Prologis, Inc. 6.875% 2020 SMFG Preferred Capital USD 3 Ltd., junior subordinated 9.50% (undated)3,6 $ $ Citigroup Inc. 1.285% 20136 Citigroup Inc. 4.587% 2015 Citigroup Inc. 3.953% 2016 Citigroup Inc. 8.50% 2019 Citigroup Inc., Series A, junior subordinated 5.95% (undated)6 Simon Property Group, LP 6.75% 2014 Simon Property Group, LP 5.25% 2016 Simon Property Group, LP 6.10% 2016 Simon Property Group, LP 5.875% 2017 Simon Property Group, LP 6.125% 2018 Simon Property Group, LP 10.35% 2019 Goldman Sachs Group, Inc. 3.625% 2016 Murray Street Investment Trust I 4.647% 2017 Goldman Sachs Group, Inc. 5.25% 2021 Goldman Sachs Group, Inc. 5.75% 2022 JPMorgan Chase & Co. 3.45% 2016 JPMorgan Chase & Co. 3.25% 2022 JPMorgan Chase & Co., Series I, junior subordinated 7.90% (undated)6 Bank of America Corp., Series L, 3.625% 2016 Bank of America Corp. 3.75% 2016 Bank of America Corp. 5.75% 2017 Bank of America Corp. 5.625% 2020 Bank of America Corp. 5.00% 2021 Bank of America Corp. 5.70% 2022 Bank of America Corp., Series M, junior subordinated 8.125% noncumulative (undated)6 iStar Financial Inc., Term Loan B, 5.75% 20176,7,8 iStar Financial Inc., Series B, 9.00% 2017 International Lease Finance Corp. 4.875% 2015 PNC Preferred Funding Trust I, junior subordinated 2.039% (undated)3,6 PNC Financial Services Group, Inc., Series O, junior subordinated 6.75% (undated)6 PNC Preferred Funding Trust III, junior subordinated 8.70% (undated)3,6 National City Preferred Capital Trust I 12.00% (undated)6 Zions Bancorporation 5.50% 2015 Zions Bancorporation 6.00% 2015 Developers Diversified Realty Corp. 5.50% 2015 Developers Diversified Realty Corp. 9.625% 2016 Developers Diversified Realty Corp. 7.50% 2017 Developers Diversified Realty Corp. 4.75% 2018 Developers Diversified Realty Corp. 7.875% 2020 Kimco Realty Corp. 6.00% 2012 Kimco Realty Corp., Series C, 4.82% 2014 Kimco Realty Corp., Series C, 4.904% 2015 Kimco Realty Corp., Series C, 5.783% 2016 Kimco Realty Corp. 5.70% 2017 Kimco Realty Corp. 4.30% 2018 Kimco Realty Corp. 6.875% 2019 Mizuho Capital Investment (USD) 2 Ltd, junior subordinated 14.95% (undated)3,6 Hospitality Properties Trust 5.125% 20151 Hospitality Properties Trust 6.30% 20161 Hospitality Properties Trust 5.625% 20171 Hospitality Properties Trust 6.70% 20181 Hospitality Properties Trust 5.00% 20221 Royal Bank of Scotland PLC 3.40% 2013 Royal Bank of Scotland PLC 3.95% 2015 Royal Bank of Scotland Group PLC 4.375% 2016 Royal Bank of Scotland Group PLC 4.70% 2018 RBS Capital Trust II 6.425% noncumulative trust (undated)6 Royal Bank of Scotland Group PLC, junior subordinated 6.99% (undated)3,5,6 $ $ Synovus Financial Corp. 5.125% 2017 Synovus Financial Corp. 7.875% 2019 Standard Chartered PLC 3.85% 20153 Standard Chartered PLC 3.20% 20163 Standard Chartered Bank 6.40% 20173 Regions Financial Corp. 7.75% 2014 Regions Financial Corp. 5.20% 2015 Regions Financial Corp. 5.75% 2015 HBOS PLC 6.75% 20183 LBG Capital No.1 PLC, Series 2, 7.875% 20203 HBOS PLC 6.00% 20333 HBOS Capital Funding LP 6.071% (undated)3,6 American Tower Corp. 4.625% 2015 American Tower Corp. 7.00% 2017 American Tower Corp. 7.25% 2019 MetLife Global Funding I 5.125% 20133 MetLife Global Funding I 2.50% 20153 MetLife Capital Trust IV, junior subordinated 7.875% 20673,6 MetLife Capital Trust X, junior subordinated 9.25% 20683,6 UnumProvident Finance Co. PLC 6.85% 20153 Unum Group 7.125% 2016 Société Générale, junior subordinated 5.922% (undated)3,6 Springleaf Finance Corp., Term Loan B, 5.50% 20176,7,8 HSBK (Europe) BV 7.25% 20173 American International Group, Inc. 3.00% 2015 American International Group, Inc. 4.875% 2016 American International Group, Inc. 3.80% 2017 Lazard Group LLC 7.125% 2015 NASDAQ OMX Group, Inc. 5.25% 2018 ERP Operating LP 5.20% 2013 ERP Operating LP 5.25% 2014 ERP Operating LP 6.584% 2015 ERP Operating LP 5.75% 2017 ERP Operating LP 7.125% 2017 Liberty Mutual Group Inc., Series A, 7.80% 20873,6 HCP, Inc. 3.75% 2016 Crescent Resources 10.25% 20173 New York Life Global Funding 4.65% 20133 Toyota Motor Credit Corp. 1.375% 2013 Toyota Motor Credit Corp. 0.875% 2015 BNP Paribas 3.60% 2016 BNP Paribas 5.00% 2021 Monumental Global Funding 5.50% 20133 Monumental Global Funding III 0.54% 20143,6 Berkshire Hathaway Inc. 2.20% 2016 Berkshire Hathaway Inc. 1.60% 2017 Berkshire Hathaway Inc. 4.40% 2042 BBVA Bancomer SA 4.50% 20163 BBVA Bancomer SA 6.50% 20213 Prudential Financial, Inc. 4.50% 2021 Prudential Holdings, LLC, Series C, 8.695% 20233,7 Morgan Stanley, Series F, 2.875% 2014 Morgan Stanley 3.80% 2016 American Express Co. 6.15% 2017 Host Hotels & Resorts, LP, Series Q, 6.75% 2016 Host Hotels & Resorts LP 9.00% 2017 Host Hotels & Resorts LP 6.00% 2020 Host Hotels & Resorts LP, Series C, 4.75% 2023 $ $ AXA SA, Series B, junior subordinated 6.379% (undated)3,6 AXA SA, junior subordinated 6.463% (undated)3,6 Boston Properties, Inc. 3.70% 2018 UBS AG 2.25% 2014 UBS AG 4.875% 2020 Barclays Bank PLC 2.50% 2013 Barclays Bank PLC 5.125% 2020 Bank of New York Mellon Corp., Series G, 2.50% 2016 ANZ National (International) Ltd. 3.125% 20153 Principal Life Insurance Co. 5.30% 2013 US Bancorp., Series T, 1.65% 2017 Westpac Banking Corp. 3.00% 2015 Bank of Nova Scotia 2.55% 2017 Toronto-Dominion Bank 2.375% 2016 Brandywine Operating Partnership, LP 5.40% 2014 Brandywine Operating Partnership, LP 4.95% 2018 Ford Motor Credit Co. 2.50% 2016 Ford Motor Credit Co. 8.00% 2016 Santander Issuances, SA Unipersonal 6.50% 20193,6 Nationwide Mutual Insurance Co. 5.81% 20243,6,7 ACE INA Holdings Inc. 2.60% 2015 Goodman Funding Pty Ltd. 6.00% 20223 Development Bank of Kazakhstan 5.50% 2015 Development Bank of Kazakhstan 5.50% 20153 VEB Finance Ltd. 6.80% 20253 UDR, Inc., Series A, 5.25% 2015 Allstate Corp., Series B, junior subordinated 6.125% 20676 Nordea Bank, Series 2, 3.70% 20143 CNA Financial Corp. 6.50% 2016 ACE Cash Express, Inc. 11.00% 20193 MORTGAGE-BACKED OBLIGATIONS7 — 3.88% Fannie Mae 5.50% 2018 99 Fannie Mae 6.00% 2021 Fannie Mae, Series 2012-M14, Class A2, multifamily 2.301% 2022 Fannie Mae, Series 2012-M9, Class A2, multifamily 2.482% 2022 Fannie Mae, Series 2012-M5, Class A2, multifamily 2.715% 2022 Fannie Mae, Series 2003-48, Class TJ, 4.50% 2022 Fannie Mae 4.50% 2024 Fannie Mae 5.50% 2024 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae, Series 2001-4, Class GA, 9.646% 20256 Fannie Mae, Series 2001-4, Class NA, 11.263% 20256 11 12 Fannie Mae 3.50% 2026 Fannie Mae 6.00% 2026 $ $ Fannie Mae 7.00% 2026 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 3.00% 2027 Fannie Mae 3.00% 2027 Fannie Mae 3.00% 2027 Fannie Mae 3.50% 2027 Fannie Mae 6.00% 2028 Fannie Mae 7.00% 2028 Fannie Mae 7.00% 2028 Fannie Mae, Series 2001-20, Class E, 9.591% 20316 Fannie Mae 5.50% 2033 Fannie Mae 4.50% 2034 Fannie Mae 5.00% 2035 Fannie Mae 5.50% 2035 Fannie Mae 5.00% 2036 Fannie Mae 5.50% 2036 Fannie Mae 6.00% 2036 Fannie Mae, Series 2006-43, Class PX, 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 3.346% 20376 Fannie Mae, Series 2007-33, Class HE, 5.50% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae, Series 2007-24, Class P, 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 8.00% 2037 Fannie Mae 5.50% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 4.50% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.50% 2039 Fannie Mae 3.50% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 $ $ Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.169% 20406 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 5.00% 2040 Fannie Mae 6.00% 2040 Fannie Mae 3.50% 2041 Fannie Mae 3.76% 20416 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae, Series 2001-50, Class BA, 7.00% 2041 Fannie Mae, Series 2001-T10, Class A-1, 7.00% 2041 Fannie Mae, Series 2002-W3, Class A-5, 7.50% 2041 Fannie Mae 3.00% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 4.00% 2042 Fannie Mae 6.00% 2042 Fannie Mae, Series 2002-W1, Class 2A, 6.994% 20426 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Freddie Mac, Series K710, Class A2, multifamily 1.883% 2019 Freddie Mac, Series K709, Class A2, multifamily 2.086% 2019 Freddie Mac, Series 2890, Class KT, 4.50% 2019 Freddie Mac, Series K019, Class A2, multifamily 2.272% 2022 Freddie Mac, Series K021, Class A2, multifamily 2.396% 2022 Freddie Mac, Series 2289, Class NB, 10.704% 20226 36 39 Freddie Mac 5.00% 2023 $ $ Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2027 Freddie Mac 2.727% 20356 Freddie Mac 4.50% 2035 Freddie Mac, Series 3061, Class PN, 5.50% 2035 Freddie Mac, Series 3257, Class PA, 5.50% 2036 Freddie Mac, Series 3286, Class JN, 5.50% 2037 Freddie Mac, Series 3312, Class PA, 5.50% 2037 Freddie Mac, Series 3318, Class JT, 5.50% 2037 Freddie Mac 5.50% 2037 Freddie Mac, Series 3271, Class OA, 6.00% 2037 Freddie Mac 5.50% 2038 Freddie Mac 6.50% 2038 Freddie Mac 6.50% 2038 Freddie Mac 5.00% 2039 Freddie Mac 5.00% 2039 Freddie Mac 5.00% 2039 Freddie Mac 5.50% 2039 Freddie Mac 5.50% 2039 Freddie Mac 4.50% 2040 Freddie Mac 4.00% 2041 Freddie Mac 4.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 4.50% 2042 Government National Mortgage Assn. 10.00% 2021 Government National Mortgage Assn. 10.00% 2025 Government National Mortgage Assn. 5.00% 2035 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2041 Government National Mortgage Assn. 5.00% 2041 Government National Mortgage Assn. 3.50% 2042 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2006-LDP7, Class A-4, 5.868% 20456 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2011-C4, Class A-2, 3.341% 20463 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2011-C3A, Class A-2, 3.673% 20463 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP1, Class A-2, 4.625% 2046 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2007-CB19, Class A-4, 5.728% 20496 American Tower Trust I, Series 2007-1A, Class A-FX, 5.42% 20373 American Tower Trust I, Series 2007-1A, Class B, 5.537% 20373 American Tower Trust I, Series 2007-1A, Class D, 5.957% 20373 American Tower Trust I, Series 2007-1A, Class E, 6.249% 20373 American Tower Trust I, Series 2007-1A, Class F, 6.639% 20373 GE Commercial Mortgage Corp., Series 2006-C1, Class A-4, 5.30% 20446 GE Commercial Mortgage Corp., Series 2005-C4, Class A-3A, 5.307% 20456 ML-CFC Commercial Mortgage Trust, Series 2006-4, Class A-3, 5.172% (undated)6 Wachovia Bank Commercial Mortgage Trust, Series 2005-C16, Class A-PB, 4.692% 2041 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22, Class A-4, 5.293% 20446 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-2, 5.117% 2037 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-4-1, 5.243% 20376 Greenwich Capital Commercial Funding Corp., Series 2006-GG7, Class A-4, 5.867% 20386 $ $ Greenwich Capital Commercial Funding Corp., Series 2007-GG9, Class A-4, 5.444% 2039 Banc of America Commercial Mortgage Inc., Series 2005-5, Class A-4, 5.115% 20456 Banc of America Commercial Mortgage Inc., Series 2005-5, Class A-3B, 5.231% 20456 Banc of America Commercial Mortgage Inc., Series 2007-3, Class A-4, 5.535% (undated)6 J.P. Morgan Chase Commercial Mortgage Securities Trust, Series 2006-LDP6, Class A-4, 5.475% 20436 Citigroup-Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class A-4, 5.219% 20446 Citigroup-Deutsche Bank Commercial Mortgage Trust, Series 2006-CD3, Class A-5, 5.617% 2048 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class A-4, 5.197% 20306 Countrywide Alternative Loan Trust, Series 2005-54CB, Class 2-A-5, 5.50% 2035 Countrywide Alternative Loan Trust, Series 2007-HY4, Class 3-A-1, 5.229% 20476 CS First Boston Mortgage Securities Corp., Series 2004-5, Class IV-A-1, 6.00% 2034 CS First Boston Mortgage Securities Corp., Series 2005-C3, Class A-AB, 4.614% 2037 CS First Boston Mortgage Securities Corp., Series 2005-C6, Class A-3, 5.23% 20406 Bank of Montreal 2.85% 20153 Crown Castle Towers LLC, Series 2010-1, Class C, 4.523% 20353 L.A. Arena Funding, LLC, Series 1, Class A, 7.656% 20263 IndyMac INDX Mortgage Loan Trust, Series 2006-AR5, Class 2-A-1, 4.858% 20366 DBUBS Mortgage Trust, Series 2011-LC1A, Class A1, 3.742% 20463 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-4, Class 6-A, 5.349% 20366 Residential Accredit Loans, Inc., Series 2005-QR1, Class A, 6.00% 2034 GSR Mortgage Loan Trust, Series 2004-2F, Class VIIA-1, 4.50% 2019 FDIC Structured Sale Guaranteed Notes, Series 2010-L2A, Class A, 3.00% 20193 National Credit Union Administration, Series 2011-M1, Class A2, 1.40% 2015 Financial Asset Securitization, Inc., Series 1997-NAM1, Class B-1, 7.75% 2027 Bear Stearns Commercial Mortgage Securities Inc., Series 1999-C1, Class X, interest only, 0.605% 20313,6 U.S. TREASURY BONDS & NOTES — 2.93% U.S. TREASURY — 2.68% U.S. Treasury 0.625% 2012 U.S. Treasury 0.75% 2013 U.S. Treasury 1.125% 2013 U.S. Treasury 1.375% 2013 U.S. Treasury 1.50% 2013 U.S. Treasury 2.75% 2013 U.S. Treasury 3.50% 2013 U.S. Treasury 1.875% 2014 U.S. Treasury 1.50% 2016 U.S. Treasury 1.50% 2016 U.S. Treasury 1.75% 2016 U.S. Treasury 2.00% 2016 U.S. Treasury 4.50% 2016 U.S. Treasury 7.50% 2016 U.S. Treasury 1.00% 2017 U.S. Treasury 3.50% 2018 U.S. Treasury 3.125% 2019 U.S. Treasury 8.75% 2020 U.S. Treasury 2.125% 2021 U.S. Treasury 8.00% 2021 U.S. Treasury 2.00% 2022 U.S. Treasury 6.25% 2023 U.S. Treasury 6.75% 2026 U.S. Treasury 4.50% 2036 U.S. Treasury 4.375% 2039 U.S. Treasury 4.625% 2040 U.S. Treasury 3.125% 2041 U.S. Treasury 3.75% 2041 U.S. Treasury 4.75% 2041 U.S. TREASURY INFLATION-PROTECTED SECURITIES9 — 0.25% U.S. Treasury Inflation-Protected Security 1.875% 2013 $ $ U.S. Treasury Inflation-Protected Security 1.875% 2015 U.S. Treasury Inflation-Protected Security 0.125% 2022 U.S. Treasury Inflation-Protected Security 0.125% 2022 U.S. Treasury Inflation-Protected Security 2.125% 2041 U.S. Treasury Inflation-Protected Security 0.75% 2042 Total U.S. Treasury bonds & notes CONSUMER DISCRETIONARY — 2.78% MGM Resorts International 6.75% 2013 MGM Resorts International 13.00% 2013 MGM Resorts International 5.875% 2014 MGM Resorts International 6.625% 2015 MGM Resorts International 7.50% 2016 MGM Resorts International 11.125% 2017 MGM Resorts International 6.75% 20203 MGM Resorts International 9.00% 2020 MGM Resorts International 7.75% 2022 Boyd Gaming Corp. 6.75% 2014 Boyd Gaming Corp. 7.125% 2016 Boyd Gaming Corp. 9.125% 2018 Boyd Gaming Corp. 9.00% 20203 Virgin Media Secured Finance PLC 6.50% 2018 Virgin Media Finance PLC 8.375% 20193 Virgin Media Secured Finance PLC 5.25% 2021 Virgin Media Finance PLC 4.875% 2022 Virgin Media Finance PLC 5.25% 2022 Comcast Corp. 5.90% 2016 Comcast Corp. 6.30% 2017 Comcast Corp. 3.125% 2022 Comcast Corp. 5.65% 2035 Comcast Corp. 6.45% 2037 Comcast Corp. 6.95% 2037 Comcast Corp. 4.65% 2042 Toys “R” Us-Delaware, Inc., Term Loan B, 6.00% 20166,7,8 Toys “R” Us-Delaware, Inc. 7.375% 20163 Toys “R” Us Property Co. II, LLC 8.50% 2017 Toys “R” Us Property Co. I, LLC 10.75% 2017 Toys “R” Us-Delaware, Inc., Term Loan B2, 5.25% 20186,7,8 Time Warner Inc. 5.875% 2016 Time Warner Companies, Inc. 7.25% 2017 Time Warner Inc. 4.75% 2021 Time Warner Inc. 3.40% 2022 Time Warner Cable Inc. 4.00% 2022 Time Warner Inc. 6.25% 2041 Time Warner Cable Inc. 6.20% 2013 Time Warner Cable Inc. 7.50% 2014 Time Warner Cable Inc. 6.75% 2018 Time Warner Cable Inc. 5.00% 2020 Time Warner Cable Inc. 4.125% 2021 Time Warner Cable Inc. 4.50% 2042 EchoStar DBS Corp 7.75% 2015 DISH DBS Corp 4.625% 2017 DISH DBS Corp 7.875% 2019 DISH DBS Corp 6.75% 2021 $ $ DISH DBS Corp 5.875% 2022 Limited Brands, Inc. 5.25% 2014 Limited Brands, Inc. 8.50% 2019 Limited Brands, Inc. 7.00% 2020 Limited Brands, Inc. 6.625% 2021 Charter Communications, Inc. 13.50% 2016 Charter Communications Operating, LLC and Charter Communications Operating Capital Corp. 7.25% 2017 Charter Communications Operating, LLC and Charter Communications Operating Capital Corp. 7.875% 2018 CCO Holdings LLC and CCO Holdings Capital Corp. 7.00% 2019 Univision Communications Inc., Term Loan B, 4.462% 20176,7,8 Univision Communications Inc. 8.50% 20213 Michaels Stores, Inc., Term Loan B3, 5.00% 20166,7,8 Michaels Stores, Inc., Term Loan B2, 5.00% 20166,7,8 Michaels Stores, Inc. 13.00% 2016 Michaels Stores, Inc. 7.75% 2018 CityCenter Holdings, LLC and CityCenter Finance Corp. 7.625% 2016 CityCenter Holdings, LLC and CityCenter Finance Corp. 7.625% 20163 Videotron Ltd. 6.375% 2015 Quebecor Media Inc. 7.75% 2016 Videotron Ltd. 5.00% 2022 Quebecor Media Inc. 5.75% 20233 Neiman Marcus Group, Inc. 10.375% 2015 Neiman Marcus Group, Inc., Term Loan B, 4.75% 20186,7,8 Revel Entertainment, Term Loan B, 9.00% 20176,7,8 Cox Communications, Inc. 5.45% 2014 Cox Communications, Inc. 5.875% 20163 Home Depot, Inc. 5.95% 2041 DaimlerChrysler North America Holding Corp. 6.50% 2013 Daimler Finance NA LLC 1.30% 20153 Daimler Finance NA LLC 2.625% 20163 Daimler AG 2.40% 20173 DaimlerChrysler North America Holding Corp. 8.50% 2031 Marriott International, Inc., Series J, 5.625% 2013 Marriott International, Inc., Series I, 6.375% 2017 Marriott International, Inc., Series L, 3.25% 2022 Tousa, Inc. 9.00% 20104,5 Tousa, Inc. 9.00% 20104,5 Tousa, Inc. 9.25% 20113,4,5,6 Target Corp. 6.00% 2018 CSC Holdings, Inc. 8.625% 2019 Cablevision Systems Corp. 8.00% 2020 Cablevision Systems Corp. 5.875% 2022 Volkswagen International Finance NV 0.97% 20143,6 Volkswagen International Finance NV 2.875% 20163 Volkswagen International Finance NV 2.375% 20173 NBCUniversal Media, LLC 2.10% 2014 NBCUniversal Media, LLC 2.875% 2016 NBCUniversal Media, LLC 4.375% 2021 NBCUniversal Media, LLC 2.875% 2023 NBCUniversal Media, LLC 4.45% 2043 Burlington Coat Factory Warehouse Corp., Term Loan B1, 5.50% 20176,7,8 Burlington Coat Factory Warehouse Corp. 10.00% 2019 News America Inc. 5.30% 2014 News America Holdings Inc. 8.00% 2016 News America Inc. 3.00% 20223 Royal Caribbean Cruises Ltd. 11.875% 2015 DIRECTV Holdings LLC and DIRECTV Financing Co., Inc. 3.50% 2016 Cinemark USA, Inc. 8.625% 2019 $ $ Mediacom LLC and Mediacom Capital Corp. 9.125% 2019 Mediacom LLC and Mediacom Capital Corp. 7.25% 2022 Clear Channel Worldwide Holdings, Inc., Series B, 9.25% 2017 Macy’s Retail Holdings, Inc. 7.875% 20156 Federated Department Stores, Inc. 6.90% 2029 PETCO Animal Supplies, Inc. 9.25% 20183 Laureate Education, Inc. 9.25% 20193 Burger King Corp 0%/11.00% 20193,10 J.C. Penney Co., Inc. 5.75% 2018 J.C. Penney Co., Inc. 5.65% 2020 Warner Music Group 9.50% 2016 Warner Music Group 9.50% 2016 Warner Music Group 11.50% 2018 Warner Music Group 6.00% 20213 Walt Disney Co. 0.875% 2014 UPC Germany GmbH 8.125% 20173 UPC Germany GmbH 7.50% 20193 Allison Transmission Holdings, Inc., Term Loan B, 2.72% 20146,7,8 Needle Merger Sub Corp. 8.125% 20193 Mohegan Tribal Gaming Authority 10.50% 20163 Mohegan Tribal Gaming Authority 11.00% 20183,6,11 Marina District Finance Co., Inc. 9.50% 2015 Sally Holdings LLC and Sally Capital Inc. 6.875% 2019 Tenneco Inc. 6.875% 2020 Seminole Tribe of Florida 6.535% 20203,7 Staples, Inc. 9.75% 2014 Education Management LLC and Education Management Finance Corp. 8.75% 2014 Seneca Gaming Corp. 8.25% 20183 Thomson Reuters Corp. 5.95% 2013 Thomson Reuters Corp. 6.50% 2018 CBS Corp. 1.95% 2017 Jarden Corp. 8.00% 2016 Local T.V. Finance LLC 9.25% 20153,6,11 Dynacast International LLC 9.25% 2019 WPP Finance 2010 4.75% 2021 Omnicom Group Inc. 3.625% 2022 NCL Corp. Ltd. 9.50% 2018 Tower Automotive Holdings 10.625% 20173 Marks and Spencer Group PLC 7.125% 20373 INDUSTRIALS — 2.09% General Electric Co. 0.85% 2015 General Electric Capital Corp., Series A, 2.25% 2015 General Electric Capital Corp. 2.95% 2016 General Electric Capital Corp., Series A, 6.00% 2019 General Electric Capital Corp. 3.15% 2022 General Electric Co. 4.125% 2042 General Electric Capital Corp., Series B, junior subordinated 6.25% (undated)6 General Electric Capital Corp., Series A, junior subordinated 7.125% (undated)6 Hawker Beechcraft Acquisition Co., LLC, Debtor in Possession Delayed Draw, 9.75% 20126,7,8 Hawker Beechcraft Acquisition Co., LLC, Letter of Credit, 2.262% 20146,7,8 Hawker Beechcraft Acquisition Co., LLC, Term Loan B, 4.25% 20146,7,8 Hawker Beechcraft Acquisition Co., LLC, Term Loan B, 10.75% 20146,7,8 Hawker Beechcraft Acquisition Co., LLC 8.50% 20155 Hawker Beechcraft Acquisition Co., LLC 8.875% 20155,11 $ $ Hawker Beechcraft Acquisition Co., LLC 9.75% 20175 24 CEVA Group PLC 11.625% 20163 CEVA Group PLC 8.375% 20173 CEVA Group PLC 11.50% 20183 CEVA Group PLC 12.75% 20203 Ply Gem Industries, Inc. 9.375% 20173 Ply Gem Industries, Inc. 8.25% 2018 US Investigations Services, Inc., Term Loan B, 2.961% 20156,7,8 US Investigations Services, Inc., Term Loan D, 7.75% 20156,7,8 US Investigations Services, Inc. 10.50% 20153 US Investigations Services, Inc. 11.75% 20163 United Air Lines, Inc., Term Loan B, 2.25% 20146,7,8 Continental Airlines, Inc., Series 1997-1, Class A, 7.461% 20167 Continental Airlines, Inc., Series 2001-1, Class B, 7.373% 20177 Continental Airlines, Inc., Series 1998-1, Class B, 6.748% 20187 Continental Airlines, Inc., Series 1997-4B, Class B, 6.90% 20187 Continental Airlines, Inc., Series 1998-1, Class A, 6.648% 20197 Continental Airlines, Inc., Series 1997-4, Class A, 6.90% 20197 United Air Lines, Inc., Series 1996-A2, 7.87% 20194,5,7 0 Continental Airlines, Inc., Series 2000-2, Class B, 8.307% 20197 Continental Airlines, Inc., Series 1999-1, Class A, 6.545% 20207 Continental Airlines, Inc., Series 1999-1, Class B, 6.795% 20207 Continental Airlines, Inc., Series 1999-2, Class A-1, 7.256% 20217 United Air Lines, Inc., Series 2007-1, Class B, 7.336% 20213,7 Continental Airlines, Inc., Series 1999-2, Class B, 7.566% 20217 Continental Airlines, Inc., Series 2001-1, Class A-1, 6.703% 20227 Continental Airlines, Inc., Series 2007-1, Class B, 6.903% 20227 Continental Airlines, Inc., Series 2000-2, Class A-1, 7.707% 20227 Continental Airlines, Inc., Series 2000-1, Class A-1, 8.048% 20227 Continental Airlines, Inc., Series 2000-1, Class B, 8.388% 20227 United Air Lines, Inc., Series 2007-1, Class A, 6.636% 20247 Associated Materials, LLC and AMH New Finance, Inc. 9.125% 2017 DAE Aviation Holdings, Inc. 11.25% 20153 DAE Aviation Holdings, Inc. and Standard Aero Ltd., Term Loan B 6.25% 20186,7,8 BE Aerospace, Inc. 5.25% 2022 JELD-WEN Escrow Corp. 12.25% 20173 Northwest Airlines, Inc., Term Loan B, 3.87% 20136,7,8 Northwest Airlines, Inc., Term Loan A, 2.12% 20186,7,8 Delta Air Lines, Inc., Series 2002-1, Class G-1, MBIA insured, 6.718% 20247 Nortek Inc. 10.00% 2018 Nortek Inc. 8.50% 2021 Nielsen Finance LLC and Nielsen Finance Co. 11.625% 2014 Nielsen Finance LLC and Nielsen Finance Co. 7.75% 2018 Nielsen Finance LLC and Nielsen Finance Co. 4.50% 20203 TransDigm Inc. 7.75% 2018 TransDigm Inc. 5.50% 20203 Esterline Technologies Corp. 6.625% 2017 Esterline Technologies Corp. 7.00% 2020 Union Pacific Corp. 5.125% 2014 Union Pacific Corp. 5.75% 2017 Union Pacific Corp. 5.70% 2018 Union Pacific Corp. 2.95% 2023 Euramax International, Inc. 9.50% 2016 Burlington Northern Santa Fe LLC 7.00% 2014 Burlington Northern Santa Fe LLC 4.10% 2021 Burlington Northern Santa Fe LLC 3.05% 2022 Burlington Northern Santa Fe LLC 4.375% 2042 United Technologies Corp. 1.80% 2017 $ $ United Technologies Corp. 3.10% 2022 United Technologies Corp. 4.50% 2042 Navios Maritime Acquisition Corporation and Navios Acquisition Finance (US) Inc. 8.625% 2017 Navios Maritime Holdings Inc. and Navios Maritime Finance II (US) Inc. 8.125% 2019 ARAMARK Corp. 8.50% 2015 ARAMARK Corp. 8.625% 20163,6,11 Honeywell International Inc. 3.875% 2014 Florida East Coast Railway Corp. 8.125% 2017 Norfolk Southern Corp. 5.75% 2016 Norfolk Southern Corp. 5.75% 2018 Norfolk Southern Corp. 3.00% 2022 Norfolk Southern Corp. 3.95% 2042 TRAC Intermodal 11.00% 20193 CNH Capital LLC 3.875% 20153 Odebrecht Finance Ltd 7.00% 2020 Odebrecht Finance Ltd 5.125% 20223 Odebrecht Finance Ltd 6.00% 20233 Odebrecht Finance Ltd 7.125% 20423 Kansas City Southern de México, SA de CV 8.00% 2018 AMR Corp. 10.00% 20215 American Airlines, Inc., Series 2011-2, Class A, 8.625% 20237 Volvo Treasury AB 5.95% 20153 ADS Waste Escrow, Term Loan B, 5.25% 20196,7,8 ADS Waste Escrow 8.25% 20203 CSX Corp. 5.75% 2013 CSX Corp. 6.25% 2015 Atlas Copco AB 5.60% 20173 ERAC USA Finance Co. 5.25% 20203 Sequa Corp., Term Loan B, 3.61% 20146,7,8 RBS Global, Inc. and Rexnord LLC 8.50% 2018 Canadian National Railway Co. 1.45% 2016 R.R. Donnelley & Sons Co. 6.125% 20171 R.R. Donnelley & Sons Co. 7.25% 20181 Danaher Corp. 2.30% 2016 ABB Finance (USA) Inc. 1.625% 2017 ABB Finance (USA) Inc. 2.875% 2022 John Deere Capital Corp., Series D, 5.75% 2018 TELECOMMUNICATION SERVICES — 1.98% Nextel Communications, Inc., Series F, 5.95% 2014 Nextel Communications, Inc., Series D, 7.375% 2015 Sprint Nextel Corp. 8.375% 2017 Sprint Nextel Corp. 9.125% 2017 Sprint Nextel Corp. 9.00% 20183 Sprint Nextel Corp. 7.00% 2020 Sprint Nextel Corp. 11.50% 2021 Clearwire Communications and Clearwire Finance, Inc., Series B, 12.00% 20153 Clearwire Communications and Clearwire Finance, Inc., Series A, 12.00% 20153 Clearwire Communications and Clearwire Finance, Inc. 14.75% 20163 Clearwire Communications and Clearwire Finance, Inc. 12.00% 20173 Wind Acquisition SA 11.75% 20173 Wind Acquisition SA 7.25% 20183 Frontier Communications Corp. 8.25% 2017 Frontier Communications Corp. 8.125% 2018 Frontier Communications Corp. 8.50% 2020 Frontier Communications Corp. 9.25% 2021 Frontier Communications Corp. 8.75% 2022 $ $ Frontier Communications Corp. 7.125% 2023 Verizon Communications Inc. 5.55% 2014 Verizon Communications Inc. 3.00% 2016 Verizon Communications Inc. 8.75% 2018 Verizon Communications Inc. 4.75% 2041 Verizon Communications Inc. 6.00% 2041 Cricket Communications, Inc. 10.00% 2015 Cricket Communications, Inc. 7.75% 2016 Cricket Communications, Inc. 7.75% 2020 Vodafone Group PLC, Term Loan B, 6.875% 20157,8,11 Vodafone Group PLC, Term Loan B, 6.25% 20164,7,8,11 LightSquared, Term Loan B, 12.00% 20145,7,8,11 Crown Castle International Corp. 9.00% 2015 Crown Castle International Corp. 7.75% 20173 Crown Castle International Corp. 7.125% 2019 Telecom Italia Capital SA, Series B, 5.25% 2013 Telecom Italia Capital SA 5.25% 2015 Telecom Italia Capital SA 6.999% 2018 Telecom Italia Capital SA 7.175% 2019 SBC Communications Inc. 5.10% 2014 AT&T Inc. 0.875% 2015 AT&T Inc. 2.40% 2016 SBC Communications Inc. 5.625% 2016 AT&T Inc. 1.70% 2017 AT&T Inc. 5.35% 2040 France Télécom 2.75% 2016 France Télécom 4.125% 2021 Deutsche Telekom International Finance BV 4.875% 2014 Deutsche Telekom International Finance BV 9.25% 2032 Deutsche Telekom International Finance BV 4.875% 20423 tw telecom holdings inc. 8.00% 2018 tw telecom holdings inc. 5.375% 20223 Trilogy International Partners, LLC, 10.25% 20163 Telefónica Emisiones, SAU 3.992% 2016 Telefónica Emisiones, SAU 5.134% 2020 Syniverse Holdings, Inc. 9.125% 2019 Qwest Capital Funding, Inc. 7.625% 2021 SBA Communications Corp. 5.75% 20203 Level 3 Communications, Inc. 11.875% 2019 ENERGY — 1.74% Transocean Inc. 5.05% 2016 Transocean Inc. 2.50% 2017 Transocean Inc. 6.375% 2021 Transocean Inc. 3.80% 2022 Transocean Inc. 7.35% 2041 TransCanada PipeLines Ltd. 7.625% 2039 TransCanada PipeLines Ltd., junior subordinated 6.35% 20676 Kinder Morgan Energy Partners, LP 3.50% 2016 Kinder Morgan Energy Partners, LP 6.00% 2017 Kinder Morgan Energy Partners, LP 9.00% 2019 Kinder Morgan Energy Partners, LP 4.15% 2022 Kinder Morgan Energy Partners, LP 3.45% 2023 Kinder Morgan Energy Partners, LP 6.95% 2038 Kinder Morgan Energy Partners, LP 5.00% 2042 Petrobras International Finance Co. 2.875% 2015 Petrobras International 5.75% 2020 $ $ Petrobras International 5.375% 2021 Petrobras International Finance Co. 6.75% 2041 Anadarko Petroleum Corp. 5.95% 2016 Anadarko Petroleum Corp. 6.375% 2017 Anadarko Petroleum Corp. 8.70% 2019 Anadarko Petroleum Corp. 6.20% 2040 Alpha Natural Resources, Inc. 9.75% 2018 Alpha Natural Resources, Inc. 6.00% 2019 Alpha Natural Resources, Inc. 6.25% 2021 Shell International Finance BV 1.875% 2013 Shell International Finance BV 4.00% 2014 Shell International Finance BV 4.30% 2019 Shell International Finance BV 2.375% 2022 Shell International Finance BV 6.375% 2038 Shell International Finance BV 3.625% 2042 Total Capital SA 3.00% 2015 Total Capital SA 3.125% 2015 Total Capital International 1.55% 2017 Total Capital International 2.875% 2022 Total Capital International 2.70% 2023 Ras Laffan Liquefied Natural Gas III 5.50% 20143 Ras Laffan Liquefied Natural Gas III 6.75% 2019 Ras Laffan Liquefied Natural Gas III 6.75% 20193 Ras Laffan Liquefied Natural Gas II 5.298% 20203,7 Ras Laffan Liquefied Natural Gas III 5.838% 20273,7 StatoilHydro ASA 3.875% 2014 StatoilHydro ASA 1.80% 2016 Statoil ASA 3.125% 2017 StatoilHydro ASA 5.25% 2019 Statoil ASA 3.15% 2022 Arch Coal, Inc. 7.00% 2019 Arch Coal, Inc. 7.25% 2020 Arch Coal, Inc. 7.25% 2021 Laredo Petroleum, Inc. 9.50% 2019 Peabody Energy Corp. 6.00% 2018 Peabody Energy Corp. 6.25% 2021 Enterprise Products Operating LLC 5.65% 2013 Enterprise Products Operating LLC 5.20% 2020 Enterprise Products Operating LLC 4.05% 2022 Enterprise Products Operating LLC 4.45% 2043 Enbridge Energy Partners, LP, Series B, 6.50% 2018 Enbridge Energy Partners, LP 9.875% 2019 Enbridge Energy Partners, LP, Series B, 7.50% 2038 QGOG Atlantic/Alaskan Rigs Ltd. 5.25% 20183,7 BG Energy Capital PLC 2.50% 20153 BG Energy Capital PLC 2.875% 20163 BG Energy Capital PLC 4.00% 20213 Petroplus Finance Ltd. 6.75% 20143,5 Petroplus Finance Ltd. 7.00% 20173,5 Petroplus Finance Ltd. 9.375% 20193,5 Woodside Finance Ltd. 4.60% 20213 Reliance Holdings Ltd. 4.50% 2020 Reliance Holdings Ltd. 4.50% 20203 Reliance Holdings Ltd. 5.40% 20223 Reliance Holdings Ltd. 6.25% 20403 Enbridge Inc. 5.60% 2017 Southwestern Energy Co. 4.10% 20223 Williams Partners L.P. 4.125% 2020 $ $ Williams Partners L.P. and Williams Partners Finance Corp. 5.25% 2020 Williams Partners L.P. 4.00% 2021 PDC Energy Inc. 7.75% 20223 Spectra Energy Partners, LP 2.95% 2016 Spectra Energy Partners 4.60% 2021 Cenovus Energy Inc. 4.50% 2014 Cenovus Energy Inc. 3.00% 2022 Cenovus Energy Inc. 6.75% 2039 CONSOL Energy Inc. 8.00% 2017 CONSOL Energy Inc. 8.25% 2020 El Paso Pipeline Partners Operating Co., LLC 5.00% 2021 Regency Energy Partners LP and Regency Energy Finance Corp. 6.50% 2021 Regency Energy Partners LP and Regency Energy Finance Corp. 5.50% 2023 Devon Energy Corp. 1.875% 2017 Devon Energy Corp. 3.25% 2022 Energy Transfer Partners, LP 7.50% 2020 Plains Exploration & Production Co. 6.50% 2020 Petróleos Mexicanos 5.50% 2044 Petróleos Mexicanos 5.50% 20443 Chevron Corp. 3.95% 2014 Chevron Corp. 4.95% 2019 NGPL PipeCo LLC 7.119% 20173 NGPL PipeCo LLC 9.625% 20193 Gazprom OJSC, Series 9, 6.51% 2022 Gazprom OJSC 6.51% 20223 Gazprom OJSC 7.288% 20373 Gazprom OJSC 7.288% 2037 PTT Exploration & Production Ltd 5.692% 20213 PTT Exploration & Production Ltd 6.35% 20423 Canadian Natural Resources Ltd. 5.70% 2017 Canadian Natural Resources Ltd. 3.45% 2021 Marathon Oil Corp. 0.90% 2015 Western Gas Partners LP 4.00% 2022 Husky Energy Inc. 5.90% 2014 Williams Companies, Inc. 8.75% 2032 XTO Energy Inc. 5.50% 2018 Odebrecht Drilling Norbe VIII/IX Ltd 6.35% 20213,7 Energy Transfer Partners, L.P. 6.50% 2042 Transportadora de Gas Internacional 5.70% 20223 Dolphin Energy Ltd. 5.50% 20213 HEALTH CARE — 1.53% Amgen Inc. 2.50% 2016 Amgen Inc. 2.125% 2017 Amgen Inc. 3.875% 2021 Amgen Inc. 3.625% 2022 Amgen Inc. 5.15% 2041 Amgen Inc. 5.375% 2043 PTS Acquisition Corp. 9.50% 201511 Quintiles, Term Loan B, 5.00% 20186,7,8 inVentiv Health Inc. 10.00% 20183 inVentiv Health Inc. 10.25% 20183 Express Scripts Inc. 2.75% 20143 Express Scripts Inc. 6.25% 2014 Medco Health Solutions, Inc. 2.75% 2015 Express Scripts Inc. 3.125% 2016 $ $ Express Scripts Inc. 7.25% 2019 Express Scripts Inc. 4.75% 20213 Express Scripts Inc. 3.90% 20223 Express Scripts Inc. 6.125% 20413 Boston Scientific Corp. 6.40% 2016 Boston Scientific Corp. 6.00% 2020 Kinetic Concepts, Inc. 10.50% 20183 Kinetic Concepts, Inc. 12.50% 20193 Novartis Capital Corp. 4.125% 2014 Novartis Capital Corp. 2.90% 2015 Novartis Securities Investment Ltd. 5.125% 2019 Novartis Capital Corp. 2.40% 2022 GlaxoSmithKline Capital Inc. 4.85% 2013 GlaxoSmithKline Capital Inc. 1.50% 2017 GlaxoSmithKline Capital Inc. 2.85% 2022 VPI Escrow Corp. 6.375% 20203 VWR Funding, Inc. 7.25% 20173 Roche Holdings Inc. 6.00% 20193 Roche Holdings Inc. 7.00% 20393 Symbion Inc. 8.00% 2016 Elan Finance PLC and Elan Finance Corp. 6.25% 20193 Gilead Sciences, Inc. 3.05% 2016 Gilead Sciences, Inc. 4.40% 2021 Gilead Sciences, Inc. 5.65% 2041 Patheon Inc. 8.625% 20173 Tenet Healthcare Corp. 9.25% 2015 Grifols Inc. 8.25% 2018 Merge Healthcare Inc 11.75% 2015 Pfizer Inc 5.35% 2015 UnitedHealth Group Inc. 0.85% 2015 UnitedHealth Group Inc. 1.40% 2017 UnitedHealth Group Inc. 6.00% 2017 UnitedHealth Group Inc. 2.75% 2023 UnitedHealth Group Inc. 4.625% 2041 UnitedHealth Group Inc. 3.95% 2042 Centene Corp. 5.75% 2017 Surgical Care Affiliates, Inc. 8.875% 20153 Surgical Care Affiliates, Inc. 10.00% 20173 HCA Inc. 6.375% 2015 HCA Inc., Term Loan B2, 3.612% 20176,7,8 HCA Inc. 7.50% 2022 Cardinal Health, Inc. 4.00% 2015 Cardinal Health, Inc. 5.80% 2016 Cardinal Health, Inc. 1.90% 2017 Bausch & Lomb Inc. 9.875% 2015 Merck & Co., Inc. 1.10% 2018 Merck & Co., Inc. 2.40% 2022 Multiplan Inc. 9.875% 20183 McKesson Corp. 3.25% 2016 McKesson Corp. 4.75% 2021 Rotech Healthcare Inc. 10.50% 2018 WellPoint, Inc. 6.00% 2014 Alkermes Inc., Term Loan B, 4.50% 20196,7,8 Sanofi 0.562% 20136 Endo Pharmaceuticals Holdings Inc. 7.00% 2019 Endo Pharmaceuticals Holdings Inc. 7.00% 2020 Coventry Health Care, Inc. 6.30% 2014 Biogen Idec Inc. 6.00% 2013 $ $ DENTSPLY International Inc. 2.75% 2016 INC Research LLC 11.50% 20193 Catholic Health Initiatives, Series 2012, 1.60% 2017 INFORMATION TECHNOLOGY — 1.28% First Data Corp. 9.875% 2015 First Data Corp. 9.875% 2015 First Data Corp. 10.55% 201511 First Data Corp. 11.25% 2016 First Data Corp., Term Loan D, 5.211% 20176,7,8 First Data Corp. 7.375% 20193 First Data Corp. 6.75% 20203 First Data Corp. 8.875% 20203 First Data Corp. 8.25% 20213 First Data Corp. 12.625% 2021 First Data Corp. 8.75% 20223,6,11 SRA International, Inc., Term Loan B, 6.50% 20186,7,8 SRA International, Inc. 11.00% 2019 Freescale Semiconductor, Inc., Term Loan, 4.465% 20166,7,8 Freescale Semiconductor, Inc. 10.125% 2016 Freescale Semiconductor, Inc. 9.25% 20183 Freescale Semiconductor, Inc. 10.125% 20183 Freescale Semiconductor, Inc., Term Loan B, 6.00% 20196,7,8 Blackboard Inc., Term Loan B, 7.50% 20186,7,8 SunGard Data Systems Inc. 7.375% 2018 SunGard Data Systems Inc. 7.625% 2020 International Business Machines Corp. 1.95% 2016 International Business Machines Corp. 2.00% 2016 International Business Machines Corp. 5.60% 2039 96 International Business Machines Corp. 4.00% 2042 Jabil Circuit, Inc. 8.25% 2018 Jabil Circuit, Inc. 5.625% 2020 Jabil Circuit, Inc. 4.70% 2022 Cisco Systems, Inc. 2.90% 2014 Cisco Systems, Inc. 4.95% 2019 Ceridian Corp. 11.25% 2015 Serena Software, Inc. 10.375% 2016 Advanced Micro Devices, Inc. 8.125% 2017 Advanced Micro Devices, Inc. 7.75% 2020 Lawson Software, Inc., Term Loan B2, 5.25% 20186,7,8 Lawson Software, Inc. 9.375% 2019 Hughes Satellite Systems Corp. 6.50% 2019 Hughes Satellite Systems Corp. 7.625% 2021 Oracle Corp. 1.20% 2017 Oracle Corp. 2.50% 2022 Xerox Corp. 6.40% 2016 Xerox Corp. 2.95% 2017 Xerox Corp. 6.75% 2017 NXP BV and NXP Funding LLC 9.75% 20183 Samsung Electronics America, Inc., 1.75% 20173 CONSUMER STAPLES — 1.11% Altria Group, Inc. 9.70% 2018 Altria Group, Inc. 9.25% 2019 Altria Group, Inc. 4.75% 2021 Altria Group, Inc. 9.95% 2038 $ $ Altria Group, Inc. 4.25% 2042 Anheuser-Busch InBev NV 0.70% 20146 Anheuser-Busch InBev NV 0.80% 2015 Anheuser-Busch InBev NV 3.625% 2015 Anheuser-Busch InBev NV 4.125% 2015 Anheuser-Busch InBev NV 1.375% 2017 Anheuser-Busch InBev NV 7.75% 2019 Anheuser-Busch InBev NV 2.50% 2022 Anheuser-Busch InBev NV 3.75% 2042 Albertson’s, Inc. 7.25% 2013 SUPERVALU Inc. 7.50% 2014 SUPERVALU Inc. 8.00% 2016 SUPERVALU Inc., Term Loan B, 8.00% 20186,7,8 Albertson’s, Inc. 8.00% 2031 Rite Aid Corp. 9.75% 2016 Rite Aid Corp. 10.375% 2016 Rite Aid Corp. 10.25% 2019 Rite Aid Corp. 8.00% 2020 Kraft Foods Inc. 1.625% 20153 Kraft Foods Inc. 2.25% 20173 Kraft Foods Inc. 5.375% 20203 Kraft Foods Inc. 3.50% 20223 Kraft Foods Inc. 6.50% 20403 Kraft Foods Inc. 5.00% 20423 SABMiller Holdings Inc. 1.85% 20153 SABMiller Holdings Inc. 2.45% 20173 SABMiller Holdings Inc. 3.75% 20223 SABMiller Holdings Inc. 4.95% 20423 PepsiCo, Inc. 3.10% 2015 PepsiCo, Inc. 2.50% 2016 PepsiCo, Inc. 7.90% 2018 Pernod Ricard SA 2.95% 20173 Pernod Ricard SA 4.45% 20223 Pernod Ricard SA 5.50% 20423 Coca-Cola Co. 1.50% 2015 Coca-Cola Co. 1.80% 2016 Coca-Cola Co. 3.15% 2020 Constellation Brands, Inc. 8.375% 2014 Constellation Brands, Inc. 7.25% 2017 Constellation Brands, Inc. 6.00% 2022 Wesfarmers Ltd. 6.998% 20133 British American Tobacco International Finance PLC 2.125% 20173 British American Tobacco International Finance PLC 9.50% 20183 Wal-Mart Stores, Inc. 2.875% 2015 Wal-Mart Stores, Inc. 2.80% 2016 Stater Bros. Holdings Inc. 7.75% 2015 Stater Bros. Holdings Inc. 7.375% 2018 Procter & Gamble Co. 3.50% 2015 Unilever Capital Corp. 3.65% 2014 General Mills, Inc. 0.787% 20146 Tyson Foods, Inc. 6.60% 20166 Diageo Capital PLC 5.50% 2016 Kimberly-Clark Corp. 7.50% 2018 Reynolds American Inc 3.25% 2022 Reynolds American Inc 4.75% 2042 Philip Morris International Inc. 1.125% 2017 Philip Morris International Inc. 1.625% 2017 Philip Morris International Inc. 2.50% 2022 $ $ Philip Morris International Inc. 4.375% 2041 Kroger Co. 6.40% 2017 Kraft Foods Inc. 6.125% 2018 Kraft Foods Inc. 5.375% 2020 Heineken NV 1.40% 20173 Smithfield Foods, Inc. 7.75% 2017 Smithfield Foods, Inc. 6.625% 2022 Del Monte Corp. 7.625% 2019 TreeHouse Foods, Inc. 7.75% 2018 MATERIALS — 1.07% Reynolds Group Inc. 8.50% 2018 Reynolds Group Inc. 7.125% 2019 Reynolds Group Inc. 7.875% 2019 Reynolds Group Inc. 9.875% 2019 Reynolds Group Inc. 5.75% 20203 ArcelorMittal 5.375% 2013 ArcelorMittal 4.00% 20156 ArcelorMittal 4.75% 20176 ArcelorMittal 5.75% 20216 ArcelorMittal 6.50% 20226 ArcelorMittal 7.00% 20416 Georgia Gulf Corp. 9.00% 20173 Inmet Mining Corp. 8.75% 20203 International Paper Co. 7.40% 2014 International Paper Co. 7.95% 2018 International Paper Co. 7.30% 2039 Xstrata Canada Financial Corp. 2.85% 20143 Xstrata Canada Financial Corp. 2.45% 20173 Xstrata Canada Financial Corp. 3.60% 20173 Xstrata Canada Financial Corp. 4.95% 20213 Xstrata Canada Financial Corp. 4.00% 20223 Cliffs Natural Resources Inc. 4.875% 2021 Cliffs Natural Resources Inc. 6.25% 2040 Newcrest Finance Pty Ltd. 4.45% 20213 Newcrest Finance Pty Ltd. 4.20% 20223 Newcrest Finance Pty Ltd. 5.75% 20413 FMG Resources 6.375% 20163 FMG Resources, Term Loan, 5.25% 20176,7,8 FMG Resources 6.00% 20173 Rio Tinto Finance (USA) Ltd. 8.95% 2014 Rio Tinto Finance (USA) Ltd. 2.25% 2016 Rio Tinto Finance (USA) Ltd. 1.625% 2017 Rio Tinto Finance (USA) Ltd. 9.00% 2019 Ball Corp. 7.125% 2016 Ball Corp. 5.75% 2021 Ball Corp. 5.00% 2022 Teck Resources Ltd. 3.15% 2017 Teck Resources Ltd. 10.75% 2019 Teck Resources Ltd. 4.75% 2022 Teck Resources Ltd. 6.25% 2041 Consolidated Minerals Ltd. 8.875% 20163 Dow Chemical Co. 7.60% 2014 Dow Chemical Co. 5.25% 2041 Ryerson Inc. 9.00% 20173 Ryerson Inc. 11.25% 20183 BHP Billiton Finance (USA) Ltd. 5.50% 2014 $ $ BHP Billiton Finance (USA) Ltd. 1.00% 2015 BHP Billiton Finance (USA) Ltd. 1.625% 2017 Newpage Corp. 11.375% 20145 Graphic Packaging International, Inc. 9.50% 2017 Graphic Packaging International, Inc. 7.875% 2018 MacDermid 9.50% 20173 Ecolab Inc. 3.00% 2016 Ecolab Inc. 4.35% 2021 Ecolab Inc. 5.50% 2041 E.I. du Pont de Nemours and Co. 0.789% 20146 JMC Steel Group Inc. 8.25% 20183 OMNOVA Solutions Inc. 7.875% 2018 Smurfit Capital Funding PLC 7.50% 2025 Anglo American Capital PLC 2.15% 20133 Taminco Global Chemical Corp. 9.75% 20203 Packaging Dynamics Corp. 8.75% 20163 Arbermarle Corp. 5.10% 2015 Airgas, Inc. 7.125% 2018 Praxair, Inc. 4.375% 2014 CEMEX SA 9.25% 20203 CRH America, Inc. 8.125% 2018 UTILITIES — 0.72% Consumers Energy Co., First Mortgage Bonds, 6.125% 2019 Consumers Energy Co., First Mortgage Bonds, 6.70% 2019 Consumers Energy Co. 5.65% 2020 CMS Energy Corp. 6.25% 2020 Consumers Energy Co. 2.85% 2022 CMS Energy Corp. 5.05% 2022 TXU, Term Loan, 4.719% 20176,7,8 Texas Competitive Electric Holdings Co. LLC, 11.50% 20203 Nevada Power Co., General and Refunding Mortgage Notes, Series M, 5.95% 2016 Nevada Power Co., General and Refunding Mortgage Notes, Series V, 7.125% 2019 NV Energy, Inc 6.25% 2020 MidAmerican Energy Co. 5.95% 2017 PacifiCorp., First Mortgage Bonds, 5.65% 2018 MidAmerican Energy Holdings Co. 5.75% 2018 MidAmerican Energy Holdings Co. 5.95% 2037 AES Corp. 7.75% 2015 AES Corp. 8.00% 2017 AES Corp. 8.00% 2020 AES Corp. 7.375% 2021 NRG Energy, Inc. 8.25% 2020 NRG Energy, Inc. 6.625% 20233 Electricité de France SA 5.50% 20143 Electricité de France SA 6.95% 20393 National Rural Utilities Cooperative Finance Corp. 5.50% 2013 National Rural Utilities Cooperative Finance Corp. 1.00% 2015 E.ON International Finance BV 5.80% 20183 CenterPoint Energy Resources Corp. 4.50% 2021 Intergen Power 9.00% 20173 Abu Dhabi National Energy Co. PJSC (TAQA) 6.165% 2017 Abu Dhabi National Energy Co. PJSC (TAQA) 6.165% 20173 Midwest Generation, LLC, Series B, 8.56% 20167 Entergy Corp. 4.70% 2017 Eskom Holdings Ltd. 5.75% 20213 Carolina Power & Light Co. d/b/a Progress Energy Carolinas, Inc. 5.25% 2015 $ $ Teco Finance, Inc. 4.00% 2016 Teco Finance, Inc. 5.15% 2020 Public Service Co. of Colorado 5.80% 2018 Xcel Energy Inc. 4.70% 2020 Virginia Electric and Power Co., Series B, 5.95% 2017 Israel Electric Corp. Ltd. 8.10% 20963 AES Panamá, SA 6.35% 20163 National Grid PLC 6.30% 2016 CEZ, a s 4.25% 20223 Veolia Environnement 6.00% 2018 Enel Finance International SA 6.00% 20393 Colbun SA 6.00% 20203 Iberdrola Finance Ireland 5.00% 20193 FEDERAL AGENCY BONDS & NOTES — 0.24% Fannie Mae 0.75% 2013 Fannie Mae 1.125% 2017 Fannie Mae 6.25% 2029 Fannie Mae 6.625% 2030 Freddie Mac 0.375% 2014 Freddie Mac 1.75% 2015 Freddie Mac 2.50% 2016 Freddie Mac 1.00% 2017 Freddie Mac 1.00% 2017 CoBank ACB 7.875% 20183 CoBank ACB 0.989% 20223,6 United States Agency for International Development, Republic of Egypt 4.45% 2015 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 1.625% 2014 Tennessee Valley Authority, Series A, 3.875% 2021 Tennessee Valley Authority 1.875% 2022 Tennessee Valley Authority, Series 2008, Class A, 4.875% 2048 Federal Home Loan Bank 4.125% 2020 BONDS & NOTES OF GOVERNMENTS & GOVERNMENT AGENCIES OUTSIDE THE U.S. — 0.14% Polish Government 5.25% 2014 Polish Government 6.375% 2019 Polish Government 5.00% 2022 Hungarian Government 6.25% 2020 Israeli Government 5.125% 2019 Israeli Government 4.00% 2022 Russian Federation 3.25% 20173 Russian Federation 3.25% 2017 Russian Federation 7.50% 20307 France Government Agency-Guaranteed, Société Finance 2.875% 20143 Province of Ontario, Series 1, 1.875% 2012 Croatian Government 6.25% 20173 Croatian Government 6.75% 2019 Croatian Government 6.375% 2021 Latvia (Republic of) 5.25% 20173 South Africa (Republic of) 5.50% 2020 Romanian Government 6.75% 20223 KfW 1.00% 2015 Principal amount Value Bonds & notes ) ) ASSET-BACKED OBLIGATIONS7 — 0.09% Chase Issuance Trust, Series 2008-4, Class A, 4.65% 2015 $ $ AEP Texas Central Transitioning Funding II LLC, Secured Transition Bonds, Series A, Class A-3, 5.09% 2017 Home Equity Asset Trust, Series 2004-7, Class M-1, 1.141% 20356 First Horizon ABS Trust, Series 2006-HE2, Class A, FSA insured, 0.341% 20266 First Horizon ABS Trust, Series 2007-HE1, Class A, FSA insured, 0.337% 20296 CWHEQ Revolving Home Equity Loan Trust, Series 2006-I, Class 2-A, FSA insured, 0.354% 20376 CWHEQ Revolving Home Equity Loan Trust, Series 2007-B, Class A, FSA insured, 0.364% 20376 AmeriCredit Automobile Receivables Trust, Series 2008-A-F, Class A-4, FSA insured, 6.96% 2014 Countryplace Manufactured Housing Contract, Series 2005-1, Class A-3, AMBAC insured, 4.80% 20353 Countryplace Manufactured Housing Contract, Series 2005-1, Class A-4, AMBAC insured, 5.20% 20353,6 Citibank Credit Card Issuance Trust, Series 2008, Class A5, 4.85% 2015 Conseco Finance Home Loan Trust, Series 1999-G, Class B-2, 10.96% 2029 PG&E Energy Recovery Funding LLC, Series 2005-2, Class A-3, 5.12% 2014 RAMP Trust, Series 2003-RZ4, Class A-7, 4.79% 20336 IndyMac Home Equity Mortgage Loan Asset-backed Trust, Series 2007-H1, Class A-1, FSA insured, 0.371% 20376 Home Equity Mortgage Trust, Series 2006-6, Class 2A-1, 0.311% 20376 MUNICIPALS — 0.05% State of California, Various Purpose General Obligation Bonds (Federally Taxable), 6.20% 2019 State of New Jersey, Economic Development Authority, Energy Facility Revenue Bonds (ACR Energy Partners, LLC Project), Series 2011-B, 12.00% 20303 State of South Dakota, Educational Enhancement Funding Corp., Tobacco Settlement Asset-backed Bonds, Series 2002-A, 6.72% 2025 MISCELLANEOUS — 0.01% Other bonds & notes in initial period of acquisition Total bonds & notes (cost: $18,343,748,000) Short-term securities — 7.47% Freddie Mac 0.12%–0.205% due 11/5/2012–4/23/2013 U.S. Treasury Bills 0.111%–0.195% due 11/1/2012–9/19/2013 Federal Home Loan Bank 0.12%–0.21% due 11/6/2012–8/26/2013 Fannie Mae 0.12%–0.18% due 11/14/2012–7/1/2013 Chariot Funding, LLC 0.16%–0.21% due 11/8/2012–1/4/20133 Jupiter Securitization Co., LLC 0.21% due 12/27/20123 Federal Farm Credit Banks 0.18%–0.22% due 1/31–10/2/2013 Coca-Cola Co. 0.18%–0.22% due 11/13/2012–1/28/20133 Wal-Mart Stores, Inc. 0.12%–0.17% due 11/9–12/4/20123 Straight-A Funding LLC 0.17%–0.18% due 11/2–12/20/20123 Variable Funding Capital Company LLC 0.16% due 11/26/20123 Wells Fargo & Co. 0.16% due 11/26/2012 Chevron Corp. 0.11%–0.12% due 11/16–11/19/20123 Private Export Funding Corp. 0.16% due 11/2–12/3/20123 Procter & Gamble Co. 0.13%–0.14% due 11/19–11/26/20123 E.I. duPont de Nemours and Co. 0.13%–0.14% due 11/13–11/14/20123 Regents of the University of California 0.16%–0.18% due 12/17/2012–1/7/2013 General Electric Co. 0.15% due 11/7/2012 Google Inc. 0.14% due 1/8/20133 National Rural Utilities Cooperative Finance Corp. 0.13% due 11/5/2012 Principal amount Value Short-term securities ) ) United Technologies Corp. 0.15% due 11/30/20123 $ $ Paccar Financial Corp. 0.17% due 12/4/2012 Honeywell International Inc. 0.14% due 12/19/20123 Kimberly-Clark Corp. 0.12% due 12/10/20123 Total short-term securities (cost: $5,566,743,000) Total investment securities (cost: $66,607,695,000) Other assets less liabilities ) Net assets $ As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. 1The fund owns 5% or more of the outstanding voting shares of this company. See the table below for additional information. 2Security did not produce income during the last 12 months. 3Acquired in a transaction exempt from registration under Rule 144A or section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $5,054,003,000, which represented 6.78% of the net assets of the fund. 4Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $51,878,000, which represented .07% of the net assets of the fund. 5Scheduled interest and/or principal payment was not received. 6Coupon rate may change periodically. 7Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 8Loan participations and assignments; may be subject to legal or contractual restrictions on resale. The total value of all such loans was $1,251,288,000, which represented 1.68% of the net assets of the fund. 9Index-linked bond whose principal amount moves with a government price index. 10Step bond; coupon rate will increase at a later date. 11Payment in kind; the issuer has the option of paying additional securities in lieu of cash. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the three months ended October 31, 2012, appear below. Beginning shares or principal amount Additions Reductions Ending shares or principal amount Dividend or interest income ) Value of affiliates at 10/31/2012 ) Iron Mountain Inc. — $ $ MeadWestvaco Corp. — — Masco Corp. — Hospitality Properties Trust — Hospitality Properties Trust 6.30% 2016 $ — — $ Hospitality Properties Trust 6.70% 2018 $ — — $ Hospitality Properties Trust 5.625% 2017 $ — — $ Hospitality Properties Trust 5.00% 2022 — $ — $ 74 Hospitality Properties Trust 5.125% 2015 $ — — $ 55 Hospitality Properties Trust 6.75% 2013 $ — $ — 96 — TalkTalk Telecom Group PLC — — — R.R. Donnelley & Sons Co. — — R.R. Donnelley & Sons Co. 7.25% 2018 — $ — $ 6 R.R. Donnelley & Sons Co. 6.125% 2017 — $ — $ 2 Trustmark Corp. — — Douglas Dynamics, Inc. — — Fletcher Building Ltd.* — — — Waste Management, Inc.* — — $ $ Key to abbreviations ADR American Depositary Receipts FDR Fiduciary Depositary Receipts Valuation disclosures Capital Research and Management Company (ÒCRMCÓ), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates supplied by one or more pricing vendors on the valuation date. Methods and inputs — The fund’s investment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts When the fund’s investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the fund’s investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’s investment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’s board of trustees as further described below. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. In addition, the closing prices of equity securities that trade in markets outside U.S. time zones may be adjusted to reflect significant events that occur after the close of local trading but before the net asset value of each share class of the fund is determined. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure — The fund’s board of trustees has delegated authority to the fund’s investment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the ÒFair Valuation CommitteeÓ) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The fund’s board and audit committee also regularly review reports that describe fair value determinations and methods. The fund’s investment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications — The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Certain securities trading outside the U.S. may transfer between Level 1 and Level 2 due to valuation adjustments resulting from significant market movements following the close of local trading. Level 3 values are based on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following table presents the fund’s valuation levels as of October 31, 2012 (dollars in thousands): Investment securities Level 1 Level 2 Level 3 Total Assets: Common stocks: Industrials $— Financials — — Health care — — Energy — Consumer staples — — Utilities — — Consumer discretionary — 24 Telecommunication services — — Materials — — Information technology — — Miscellaneous — — Preferred stocks — Warrants — — 66 66 Convertible securities — Bonds & notes: Corporate bonds & notes — Mortgage-backed obligations — — U.S. Treasury bonds & notes — — Federal agency bonds & notes — — Bonds & notes of governments & government agencies outside the U.S. — — Asset-backed obligations — — Municipals — — Miscellaneous — — Short-term securities — — Total Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities Gross unrealized depreciation on investment securities Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes Key to abbreviations ADR American Depositary Receipts FDR Fiduciary Depositary Receipts Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. Investors should carefully consider investment objectives, risks, charges and expenses. This and other important information is contained in the fund prospectus and summary prospectus, which can be obtained from your financial professional and should be read carefully before investing. You may also call American Funds Service Company (AFS) at 800/421-4225 or visit the American Funds website at americanfunds.com. MFGEFPX-006-1212O-S32863 ITEM 2 – Controls and Procedures The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3 under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3 – Exhibits The certifications required by Rule 30a-2 of the Investment Company Act of 1940 and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE INCOME FUND OF AMERICA By /s/ Hilda L. Applbaum Hilda L. Applbaum, Vice Chairman and Principal Executive Officer Date: December 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Hilda L. Applbaum Hilda L. Applbaum, Vice Chairman and Principal Executive Officer Date: December 28, 2012 By /s/ Jeffrey P. Regal Jeffrey P. Regal, Treasurer and Principal Financial Officer Date: December 28, 2012
